                    Case 19-11915-BLS                 Doc 168         Filed 10/30/19            Page 1 of 16


                                              UNITED STATES BANKRUPTCY COURT
                                                 THE DISTRICT OF DELAWARE




                                                                                X
In re                                                                               :                        Chapter 11
                                                                                    :
RAIT FUNDING, LLC,                                                                  :                        Case No. 19-11915 (BLS)
a Delaware limited liability company, et. al. (1)                                   :
                                                                                    :
             Debtors.                                                               :                        Jointly Administered
                                                                                X




                                                      Monthly Operating Report
                                         For the Period August 30, 2019 to September 30, 2019

DEBTORS' ADDRESS:                  Two Logan Square
                                   100 N. 18th Street, 23rd Floor
                                   Philadelphia, Pennsylvania 19103
                                   (Attn: John J. Reyle)


DEBTORS' ATTORNEYS:                Patrick A. Jackson (Del. Bar No. 4976)               Michael P. Pompeo
                                   Joseph N. Argentina, Jr. (Del. Bar No. 5453)         Brian P. Morgan
                                   222 Delaware Avenue, Suite 1410                      1177 Avenue of the Americas, 41st
                                   Wilmington, DE 19801                                 Floor
                                   Tel: (302) 467-4200                                  New York, NY 10036-2714
                                   Fax: (302) 467-4201                                  Tel: (212) 248-3140
                                   Patrick.Jackson@dbr.com                              Fax: (212) 248-3141
                                   Joseph.Argentina@dbr.com                             Michael.Pompeo@dbr.com
                                                                                        Brian.Morgan@dbr.com


REPORT PREPARER:                   RAIT FUNDING, LLC

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of
my knowledge and belief.




/s/ Alfred Dilmore                                                                                            10/30/2019
Alfred Dilmore                                                                                               Date
Chief Financial Officer


Notes:
(1)
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number (if applicable),
are as follows: RAIT Funding, LLC, a Delaware limited liability company (9983); RAIT Financial Trust, a Maryland real estate
investment trust (9819); RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation (9773); Taberna
Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV TRS, LLC, a Delaware limited liability company (3190);
and RAIT JV TRS Sub, LLC, a Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan Square,
100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).




                                                                                                                    FORM Cover Page
                                                                                                                       PAGE 1 OF 16
                       Case 19-11915-BLS                 Doc 168      Filed 10/30/19     Page 2 of 16


                                            UNITED STATES BANKRUPTCY COURT
                                            SOUTHERN DISTRICT OF DELAWARE


RAIT FUNDING LLC                                                                             Case No. 19-11915 (BLS)
Debtor                                                                              Reporting Period: 8/30/19 - 9/30/19




                                                        Monthly Operating Report

                                                                                                        Document     Explanation
Required Documents                                                                 Form No.
                                                                                                        Attached      Attached
Schedule of Cash Receipts and Disbursements                                        MOR-1a                   x
  Bank Account Reconciliation/Information                                          MOR-1b                 N/A             x
  Schedule of Professional Fees Paid                                               MOR-1c                   x
  Copies of Bank Statements                                                                               N/A             x
  Cash Disbursements Journals                                                                             N/A             x
Statement of Operations                                                            MOR-2                    x
Balance Sheet                                                                      MOR-3                    x
Status of Post-Petition Taxes                                                      MOR-4a                 N/A             x
  Copies of IRS Form 6123                                                                                 N/A             x
  Copies of Tax Returns Filed During Reporting Period                                                     N/A             x
Summary of Unpaid Post-Petition Debts                                              MOR-4b                   x
  Listing of Aged Accounts Payable                                                 MOR-4b                   x
Accounts Receivable Reconciliation and Aging                                       MOR-5a                   x
Debtor Questionnaire                                                               MOR-5b                   x




                                                                                                                  FORM MOR
                                                                                                                PAGE 2 OF 16
                              Case 19-11915-BLS                      Doc 168           Filed 10/30/19               Page 3 of 16



                                                         Global Notes and Statements of Limitations and
                                                 Disclaimers Regarding the Debtors' Monthly Operating Reports


This Monthly Operating Report ("MOR") includes activity for the following Debtors:

                                            Debtor                                                     Case No.
                                            RAIT Funding, LLC                                          19-11915 (BLS)
                                            RAIT Financial Trust                                       19-11916 (BLS)
                                            RAIT General, Inc.                                         19-11917 (BLS)
                                            RAIT Limited, Inc.                                         19-11918 (BLS)
                                            Taberna Realty Finance Trust                               19-11919 (BLS)
                                            RAIT JV TRS, LLC                                           19-11920 (BLS)
                                            RAIT JV TRS SUB, LLC                                       19-11921 (BLS)

On August 30, 2019 (the “Petition Date”), RAIT Funding LLC and 6 of its affiliates (collectively, the “Debtors”), each commenced a voluntary case under chapter
11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The Debtors are authorized to operate their businesses and manage
their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On September 4, 2019, the Bankruptcy Court entered an
order authorizing the joint administration of these cases pursuant to Bankruptcy Rule 1015(b).

These following notes and statements and limitations should be referred to, and referenced in connection with, any review of this MOR.


1. Basis for Presentation. This MOR has been prepared solely for the purpose of complying with the monthly reporting requirements in these chapter 11 cases and
is in a format the Debtors believe is acceptable to the United States Trustee. The financial statements and supplemental information contained herein are
preliminary, unaudited and may not comply in all material respects with accounting principles generally accepted in the United States ("GAAP"). In addition,
certain of the financial statements and supplemental information contained herein represent consolidated information (e.g., RAIT Financial Trust and its
consolidated subsidiaries). The unaudited consolidated financial statements have been derived from the books and records of the Debtors. This information,
however, has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of
such procedures the financial information could be subject to material change. The MOR should not be relied upon by any persons for information relating to
current or future financial conditions, events, or performance of any of the Debtors.

The information furnished in this report includes normal recurring adjustments, but may not include all adjustments that would typically be made for financial
information in accordance with GAAP.

The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and
may not necessarily reflect the consolidated results of the Debtors' operations, their financial position and the schedule of receipts and disbursements in the future.
The Debtors caution readers not to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR may be subject
to revision.

2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non‐bankruptcy law
or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise purchasing, selling, or transferring the
claims against the Debtors should evaluate this financial information in light of the purposes for which it was prepared. The Debtors are not liable for and undertake
no responsibility to indicate variations from securities laws or for any evaluations of the Debtors based on this financial information or any other information.

3. Liabilities Subject to Compromise. Liabilities subject to compromise have been reported at the amounts recorded on the Debtors' books and records as of the
date of the report. The amounts classified as liabilities subject to compromise in the financial statements included herein are preliminary and may be subject to
future adjustments depending on Bankruptcy Court actions, developments with respect to disputed claims, determinations of the secured status of certain claims,
the values of any collateral securing such claims, rejection of executory contracts, reconciliation of claims, and other events.

4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate. Nothing contained in
this MOR shall constitute a waiver of any of the Debtors' rights or an admission with respect to their chapter 11 cases.
5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and financial activity occurring during the
applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the reporting period.

6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors as described in the Motion of Debtors for
Entry of Interim and Final Orders (I) Authorizing The Debtors To (A) Continue To Operate Their Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, (C) Maintain Existing Business Forms, And (D) Continue To Perform Intercompany Transactions, (II) Suspending The Requirements
Contained In Section 345(B) Of The Bankruptcy Code, and (III) Granting Related Relief [Docket No. 4, 32 and 122]




                                                                                                                                                  FORM Notes
                                                                                                                                                 PAGE 3 OF 16
                             Case 19-11915-BLS                     Doc 168           Filed 10/30/19              Page 4 of 16



                                                      Global Notes and Statements of Limitations (cont.)

7. Debtor & Non-Debtor Activities. To the best of the Debtors’ ability, the information shown in this MOR is for the 7 Debtor entities. In that regard, MOR-2
(Statement of Operations) and MOR-3 (Balance Sheet) include individual data for Debtors, with aggregated activity for all non-Debtors, and aggregated
intercompany eliminations accross Debtors and non-Debtors. Historically, financial statements have only been produced by the Debtors on a consolidated basis
(e.g., RAIT Financial Trust and its consolidated subsidiaries), and accounting processes and general ledger activity have occurred to support preparation of these
consolidated financial statements, and not stand-alone financial statements for each Debtor. Accordingly, each Debtor’s individual information within MOR-2 and
MOR-3 may not be in accordance with GAAP. As such. relying upon an unconsolidated view of each Debtor may be misleading and is being shown only for the
purposes of complying with MOR reporting requirements.




                                                                                                                                              FORM Notes
                                                                                                                                             PAGE 4 OF 16
                      Case 19-11915-BLS           Doc 168      Filed 10/30/19      Page 5 of 16


RAIT FUNDING LLC                                                                             Case No. 19-11915 (BLS)
Debtor                                                                              Reporting Period: 8/30/19 - 9/30/19

                                                          MOR-1a
                                 Schedule of the Debtors' Cash Receipts and Disbursements
                                   For the Period August 30, 2019 to September 30, 2019


($ in thousands)
Bank Balance 8/30/2019 (at Filing)                                                                     $        39,005

Receipts:
 Cash Receipts                                                                                                   1,163
Total Receipts                                                                                         $         1,163
Disbursements:
 Operating Disbursements
 Payroll and Benefits                                                                                             (321)
 Professional Fees - Recurring                                                                                       -
 Litigation Related Costs                                                                                            -
 Corporate Overhead                                                                                                (35)
 REO Maintenance                                                                                                     -
 Other                                                                                                               -
Total Operating Disbursements                                                                           $         (357)

 Non-Operating Cash Items
 Professional Fees - Restructuring                                                                                     -
 Principal & Interest                                                                                                  -
 Transaction Related Expenses                                                                                          -
 Sale Proceeds                                                                                                         -
Total Non-Operating Cash Flow                                                                           $          -

Net Cash Flow                                                                                          $           807

Ending Bank Balance 9/30/2019                                                                          $        39,811

Outstanding Checks                                                                                                 (14)

Ending Book Balance 9/30/2019                                                                          $        39,797




                                                                                                      FORM MOR-1a
                                                                                                      PAGE 5 OF 16
                           Case 19-11915-BLS                  Doc 168          Filed 10/30/19            Page 6 of 16


RAIT FUNDING LLC                                                                                                     Case No. 19-11915 (BLS)
Debtor                                                                                                      Reporting Period: 8/30/19 - 9/30/19

                                                                       MOR-1b
                                                                 Bank Reconciliation
                                                               As of September 30, 2019

The Debtors hereby submit this attestation in lieu of providing copies of bank statements, bank reconciliations, and cash disbursement journals.

Attached to MOR-1a is a listing of all Debtor bank accounts, by account number, with period ending book balances. The Debtors affirm these accounts
are reconciled monthly in accordance with the Debtors' ordinary course accounting practices and are available to the United States Trustee upon request.
Further, the Debtors affirm that cash bank statements and cash disbursement journals are maintained in accordance with the Debtors' ordinary course
accounting practices and are available to the United States Trustee upon request.


/s/ Alfred Dilmore                                                                    10/30/2019
Signature of Authorized Individual                                                    Date

Alfred Dilmore                                                                        Chief Financial Officer
Printed Name of Authorized Individual                                                 Title of Authorized Individual




                                                                                                                       FORM MOR-1b - Bank Rec
                                                                                                                               PAGE 6 OF 16
                               Case 19-11915-BLS           Doc 168       Filed 10/30/19            Page 7 of 16


RAIT FUNDING LLC                                                                                              Case No. 19-11915 (BLS)
Debtor                                                                                               Reporting Period: 8/30/19 - 9/30/19

                                                               MOR-1b (cont.)
                                                                Book Balances
                                                           As of September 30, 2019

($ in thousands)

                      Entity                               Bank                  Account No. (1)        Description     Ending Book Balance

              RAIT Financial Trust                     Citibank NA                    *2169              Operating       $             3,838
              RAIT Financial Trust                     Citibank NA                    *1136               MMA                          6,531
              RAIT Financial Trust                     Citibank NA                    *0232               MMA                         20,690
           Taberna Realty Finance Trust                Citibank NA                    *0397              Operating                     8,688
               RAIT Funding LLC                        Citibank NA                    *5657              Operating                        43
               RAIT JV TRS LLC                         Citibank NA                    *9356              Operating                         8
              RAIT Financial Trust                    Wilmington Trust                *4000               Escrow                           -
           Taberna Realty Finance Trust               Wilmington Trust                *9000               Escrow                           -
            Total Debtors Book Cash                                                                                     $             39,797



(1)
      Represents last four digits of account number




                                                                                                       FORM MOR-1b - Book Balances
                                                                                                                     PAGE 7 OF 16
                        Case 19-11915-BLS           Doc 168        Filed 10/30/19       Page 8 of 16


RAIT FUNDING LLC                                                                                                 Case No. 19-11915 (BLS)
Debtor                                                                                                  Reporting Period: 8/30/19 - 9/30/19

                                                         MOR-1b (cont.)
                                                    Estimated US Trustee Fees
                                                    As of September 30, 2019

              ($ in actuals)
                                                                                     Q3-2019        U.S. Trustee Fee
                               Entity                        Case No.
                                                                                  Disbursements         Q3-2019
                        RAIT Financial Trust              19-11916 (BLS)        $         356,550   $          4,875
                         RAIT Funding, LLC                19-11915 (BLS)                        -                325
                         RAIT JV TRS LLC                  19-11920 (BLS)                        -                325
                         RAIT General, Inc.               19-11917 (BLS)                        -                325
                         RAIT Limited, Inc.               19-11918 (BLS)                        -                325
                       RAIT JV TRS SUB, LLC               19-11921 (BLS)                        -                325
                     Taberna Realty Finance Trust         19-11919 (BLS)                        -                325
                      Estimated US Trustee Fees                                 $        356,550    $             6,825




                                                                                                         FORM MOR-1b - UST Fee
                                                                                                                 PAGE 8 OF 16
                        Case 19-11915-BLS                Doc 168           Filed 10/30/19            Page 9 of 16


RAIT FUNDING LLC                                                                                                         Case No. 19-11915 (BLS)
Debtor                                                                                                          Reporting Period: 8/30/19 - 9/30/19

                                                                   MOR-1c
                                                       Schedule of Professional Fees Paid
                                             For the Period August 30, 2019 to September 30, 2019

 ($ in thousands)
                                                     Schedule of Professional Fees Paid
                                                   Check/Wire             Current Period Payments              Amount Paid Since Filing
    Professional    Period Covered   Payor       Number   Date          Fees       Expenses     Total        Fees    Expenses        Total
       None                -           -           -        -        $         - $          - $       -    $      - $          - $         -

 Total                                                                 $        -   $        -   $     -   $       -   $        -   $        -




                                                                                                                            FORM MOR-1c
                                                                                                                            PAGE 9 OF 16
                                   Case 19-11915-BLS                   Doc 168            Filed 10/30/19                  Page 10 of 16




RAIT FUNDING LLC                                                                                                                             Case No. 19-11915 (BLS)
Debtor                                                                                                                              Reporting Period: 8/30/19 - 9/30/19


                                                                                    MOR-2
                                                                            Statement of Operations
                                                              For the Period August 30, 2019 to September 30, 2019

($ in thousands)
                                                                                                  TABERNA
                                                RAIT      RAIT    RAIT     RAIT                    REALTY                      RAIT JV
                                              FUNDING, FINANCIA GENERAL, LIMITED,                 FINANCE          RAIT JV     TRS SUB,
Entity                                           LLC    L TRUST    INC.     INC.                    TRUST          TRS, LLC      LLC    Non-Debtors Eliminations            Total
Case No.                                       19-11915 19-11916 19-11917 19-11918                 19-11919         19-11920   19-11921
Revenue:
    Investment interest income                $     -     $       -     $      -     $       -    $           81   $     -     $     -         $   3,247 $     (1,759) $      1,570
    Investment interest expense                     -             -            -             -            -              -           -              (825)         -            (825)
  Net interest margin                         $     -     $       -     $      -     $       -    $           81   $     -     $     -         $   2,422 $     (1,759) $        744
  Property income                                   -             -            -             -            -              -           -             1,144          (31)        1,113
  Fee and other income                              -             -            -             -            -              -           -                43          (17)           26
    Total revenue                             $     -     $       -     $      -     $       -    $           81   $     -     $     -         $   3,609 $     (1,807) $      1,883

Expenses:
  Interest expense                                  -               0          -             -            -              -           -             (2,041)     1,759            (282)
  Real estate operating expense                     -             -            -             -            -              -           -               (616)         31           (585)
  Property management expenses                      -             -            -             -            -              -           -                (47)       -               (47)
  General and administrative expenses               (14)         (758)         -             -            -              -               (1)         (576)         17         (1,333)
  Depreciation and amortization expense             -             -            -             -            -              -           -               (449)       -              (449)
    Total expenses                            $     (14) $       (758) $       -     $       -    $       -        $     -     $         (1) $     (3,730) $   1,807    $     (2,697)

Net Operating (Loss) Income                   $     (14) $       (758) $       -     $       -    $           81   $     -     $         (1) $      (121) $      -      $      (813)

  Interest and other income (expense), net          -               0          -             -            -              -           -                   38      -                   38
  (Gains) / Losses on assets                        -             -            -             -            -              -           -               -           -               -
  Gains (losses) on extinguishments of debt         -             -            -             -            -              -           -                 (8)       -               (8)
  Reorganization items, net                       1,463        (2,309)         -             -        (13,385)           -               (1)         -           -          (14,231)
Income (loss) before taxes                    $   1,449   $    (3,067) $       -     $       -    $   (13,303) $         -     $         (2) $       (90) $      -      $   (15,014)
  Income tax benefit (provision)                    -             -            -             -            -              -           -                   18      -                   18
Net Income (Loss)                             $   1,449   $    (3,067) $       -     $       -    $   (13,303) $         -     $         (2) $       (72) $      -      $   (14,996)




                                                                                                                                                                  FORM MOR-2
                                                                                                                                                                 PAGE 10 OF 16
                                        Case 19-11915-BLS                                     Doc 168                  Filed 10/30/19                          Page 11 of 16




RAIT FUNDING LLC                                                                                                                                                                               Case No. 19-11915 (BLS)
Debtor                                                                                                                                                                                Reporting Period: 8/30/19 - 9/30/19

                                                                                                                MOR-3
                                                                                                             Balance Sheet
                                                                                                       As of September 30, 2019

($ in thousands)
                                                                                                                                      TABERNA
                                                                      RAIT                RAIT     RAIT                  RAIT          REALTY                               RAIT JV
                                                                    FUNDING,           FINANCIAL GENERAL,              LIMITED,       FINANCE            RAIT JV            TRS SUB,
Entity                                                                LLC                TRUST     INC.                  INC.           TRUST            TRS, LLC             LLC              Non-Debtors Eliminations        Total
Case No.                                                                19-11915           19-11916         19-11917       19-11918       19-11919           19-11920           19-11921
Assets:
  Investment in mortgage loans, held for investment:                $         -        $         -      $         -    $          -   $       5,099 $              -        $         -        $   415,648 $     (106,668) $    314,079
  Allowance for loan losses                                                   -                  -                -               -             -                  -                  -            (20,145)           -         (20,145)
  Total investment in mortgage loans, held for investment, net      $         -        $         -      $         -    $          -   $       5,099 $              -        $         -        $   395,502 $     (106,668) $    293,934
  Investment in mortgage loans, held for sale                                 -                  -                -               -             -                  -                  -              4,973            -           4,973
  Investments in real estate, net of accumulated depreciation                 -                  -                -               -             -                  -                  -            112,800            -         112,800
  Cash and cash equivalents                                                    43             31,059              -               -           8,688                     8             -              4,584            -          44,381
  Restricted cash                                                             -                  -                -               -             -                  -                  -             74,089            -          74,089
  Accrued interest receivable                                                 -                   59              -               -             179                -                  -             23,123         (8,745)       14,616
  Other assets                                                                100                950              -               -             (21)               -                  539          462,410       (454,948)        9,031
  Intangible assets, net of accumulated amortization                          -                  -                -               -             -                  -                  -              1,196            -           1,196
     Total assets                                                   $         143      $      32,068    $         -    $          -   $      13,944 $                   8   $         539      $ 1,078,677 $     (570,361) $    555,019

Liabilities & Equity:
  Indebtedness, net of unamortized discounts, and def. fin. costs   $         -        $         -      $         -    $          -   $         -        $         -        $         -        $   603,469   $   (291,697) $    311,772
  Accrued interest payable                                                    -                  -                -               -             -                  -                  -              9,317         (8,745)          573
  Accrued expenses                                                                 0           2,513              -               -                  0             -                       1           859            -           3,373
  Accounts payable                                                            -                    4              -               -             -                  -                  -              1,150            -           1,154
  Deferred taxes and other liabilities                                        -                  -                -               -             -                  -                  -             27,413           (800)       26,613
  Total liabilities not subject to compromise                       $              0   $       2,518    $         -    $          -   $              0   $         -        $              1   $   642,209   $   (301,242) $    343,485
  Liabilities Subject to Compromise                                        23,750            123,452              -               -          18,671                -                       1           -              -         165,874
  Total liabilities                                                 $      23,750      $     125,970    $         -    $          -   $      18,671      $         -        $              2   $   642,209   $   (301,242) $    509,360

  Shares outstanding                                                          -           2,874                   -               -             -                  -                  -                 -             -           2,874
  Additional paid in capital                                                  -       2,099,281                   -               -             -                  -                  -             493,839      (490,616)    2,102,504
  Accumulated other comprehensive income (loss)                               -             -                     -               -          12,673                -                  -                 -             -          12,673
  Retained earnings (deficit)                                             (54,517)     (954,474)                  -               -        (657,043)               -               (5,412)         (252,790)     (148,155)   (2,072,392)
  Non-controlling interest                                                    -             -                     -               -             -                  -                  -                 876          (876)          -
  Intercompany contributions/distributions                                 30,910    (1,241,582)                  -               -         639,643                     8           5,949           194,544       370,528             0
  Total equity                                                      $     (23,607) $    (93,902) $                -    $          -   $      (4,727) $                  8   $         537 $         436,469 $    (269,119) $     45,659

     Total liabilities & equity                                     $         143      $      32,068    $         -    $          -   $      13,944      $              8   $         539      $ 1,078,677   $   (570,361) $    555,019




                                                                                                                                                                                                                    FORM MOR-3
                                                                                                                                                                                                                   PAGE 11 OF 16
                     Case 19-11915-BLS            Doc 168      Filed 10/30/19       Page 12 of 16


RAIT FUNDING LLC                                                                               Case No. 19-11915 (BLS)
Debtor                                                                                Reporting Period: 8/30/19 - 9/30/19

                                                  Supplemental Schedule
                                                   Reorganization Items
                                   For the Period August 30, 2019 to September 30, 2019


($ in thousands)
Adjustments to record estimated allowed claims                                                           $        12,989
Professional fees - restructuring                                                                                  1,235
US Trustee fees                                                                                                        7
  Total                                                                                                  $        14,231


                                                  Supplemental Schedule
                                             Liabilities Subject to Compromise
                                                 As of September 30, 2019


($ in thousands)
Senior note claims                                                                                       $       123,393
Subordinated RAIT Funding junior note claim and RAIT parent subordinated guaranty claim                           23,750
Subordinated Taberna note claims                                                                                  18,671
General unsecured claims                                                                                              60
  Total                                                                                                  $       165,874




                                                                                                       FORM Supp Sch
                                                                                                        PAGE 12 OF 16
                          Case 19-11915-BLS                  Doc 168          Filed 10/30/19           Page 13 of 16


RAIT FUNDING LLC                                                                                                    Case No. 19-11915 (BLS)
Debtor                                                                                                     Reporting Period: 8/30/19 - 9/30/19

                                                                       MOR-4a
                                                             Status of Post-Petition Taxes
                                                              As of September 30, 2019

The Debtors have paid and are paying all undisputed post-petition taxes as they come due. Copies of filed tax returns and IRS forms are available to the
U.S. Trustee upon request.



/s/ Alfred Dilmore                                                                   10/30/2019
Signature of Authorized Individual                                                   Date

Alfred Dilmore                                                                       Chief Financial Officer
Printed Name of Authorized Individual                                                Title of Authorized Individual




                                                                                                                                 FORM MOR-4a
                                                                                                                                 PAGE 13 OF 16
                   Case 19-11915-BLS    Doc 168      Filed 10/30/19     Page 14 of 16


RAIT FUNDING LLC                                                                  Case No. 19-11915 (BLS)
Debtor                                                                   Reporting Period: 8/30/19 - 9/30/19

                                               MOR-4b
                            Summary of Unpaid Post-Petition Accounts Payable
                                       As of September 30, 2019

($ in thousands)                          Current   1-30 Days   31-60 Days     Over 60 days        Total A/P
 Corporate expenses                      $      4   $       -   $        -     $          -   $            4
 Total Accounts Payable                  $      4   $       -   $        -     $          -   $            4




                                                                                              FORM MOR-4b
                                                                                              PAGE 14 OF 16
                      Case 19-11915-BLS           Doc 168         Filed 10/30/19          Page 15 of 16


RAIT FUNDING LLC                                                                                       Case No. 19-11915 (BLS)
Debtor                                                                                        Reporting Period: 8/30/19 - 9/30/19


                                                           MOR-5a
                                                  Accounts Receivable Balance
                                                   As of September 30, 2019

($ in thousands)                Current-30 Days           31-60 Days            61-90 Days        Over 90 Days            Total A/R
                            $                 -   $                -    $                -   $               -    $                -
Total Accounts Receivable   $                 -   $                -    $                -   $               -    $                -
                                                  Other Accrued AR                                                                  -
                                                  Credit Balance Adjustment                                                         -
                                                  (-) Allowance for Doubtful Accounts                                               -
                                                  Total Net Accounts Receivable                                   $                 -


                                                                 Accounts Receivable Reconciliation
                                                  Beginning A/R Balance, Net
                                                  (-) Total AR Cash Collections During the Period                                   -
                                                  (+) Change in Allowance for Doubtful Accounts                                     -
                                                  (+) Credit Balance Adjustment                                                     -
                                                  (+) Net Sales During the Period Related to AR                                     -
                                                  Ending A/R Balance, Net                                         $                 -




                                                                                                                 FORM MOR-5a
                                                                                                                 PAGE 15 OF 16
                       Case 19-11915-BLS                    Doc 168           Filed 10/30/19             Page 16 of 16


RAIT FUNDING LLC                                                                                              Case No. 19-11915 (BLS)
Debtor                                                                                               Reporting Period: 8/30/19 - 9/30/19

                                                                         MOR-5b
                                                                 Debtor Questionnaire
                                               For the Period August 30, 2019 to September 30, 2019

                                                                                                        Yes                         No

1. Have any assets been sold or transferred outside the normal course
of business this reporting period? If yes, provide an explanation                                                                    x
below.

2. Have any funds been disbursed from any account other than a
debtor in possession account this reporting period? If yes, provide an                                                               x
explanation below (1)

3. Have all post‐petition tax returns been timely filed? If no, provide
                                                                                                          x
an explanation below.

4. Are workers' compensation, general liability and other necessary
                                                                                                          x
insurance coverages in effect? If no, provide an explanation below.

5. Has any bank account been opened during the reporting period? If
yes, provide documentation identifying the opened account(s). If an
                                                                                                                                     x
investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001‐3.


(1)
  Answer is specific to only Debtor related funds. Non-Debtor entities are continuing to disburse funds in the normal
course.




                                                                                                                               FORM MOR-5b
                                                                                                                               PAGE 16 OF 16
